Citation Nr: 1147314	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for disability caused by heat stroke or exhaustion.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1970, and had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Missouri Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before a Decision Review Officer on February 28, 2008.  A copy of the hearing transcript has been associated with the file.

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  In this case, when the Veteran filed for compensation for a mental disorder, the Veteran referenced only anxiety; however, the record also reflects a diagnosis of depression.  The Board finds that recharacterization of this issue as reflected on the title page is appropriate.  Clemons, supra.


REMAND

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not subsequently perfected within an allotted time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for low back disability and disability caused by heat stroke or exhaustion was initially denied by rating decision dated in July 2005.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

An application to reopen was submitted in August 2006.  Newly received evidence included copies of orders to ACDUTRA and INACDUTRA from 2000 to 2003.  The dates noted on these orders correspond with service treatment records documenting treatment for heat injury, which information had not been known before.  

At any time after VA issues a decision, if relevant service department records are received that had not been previously associated with the claims file, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Such records include service records related to a claimed in-service event, injury, or disease.  Id.   The orders submitted by the Veteran relate directly to the question of whether the Veteran may have sustained a heat event during a period of ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.156(c), 4.125(a).  Therefore, in accordance with the provisions of 38 C.F.R. § 3.156(c), the claim of service connection for disability caused by heat stroke or exhaustion must be reconsidered.  

The Veteran asserts entitlement to service connection for residuals stemming from several incidents of heat exhaustion, which he experienced while serving periods of ACDUTRA or INACDUTRA.  Records received from the Missouri National Guard reflect that the Veteran suffered episodes of heat exhaustion in June 2000, June 2002, and July 2003.  Evidence contained within the record confirms that the Veteran was serving ACDUTRA during the June 2002 incident, and INACDUTRA during the July 2003 episode.  The Veteran has also submitted copies of his pay history which appears to indicate that he was serving ACDUTRA at the time of the June 2000 episode of heat exhaustion.  Nevertheless, despite the finding that the Veteran sustained heat exhaustion during ACDUTRA and INACDUTRA, service connection for disability caused by heat stroke or exhaustion requires a showing of chronic diagnosed disability.  In that regard, the Veteran now asserts, among other things, that his hypertension and anxiety disorder are the result of the heat problems he experienced in service.  Such a contention requires medical opinion evidence to resolve.  In order to obtain such evidence, a remand is required.

Regarding the Veteran's petition to reopen the claim of service connection for a low back disorder, review of the record reveals that the Veteran has not been provided with adequate notice required under the Veterans Claims Assistance Act (VCAA) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The September 2006 letter sent to the Veteran did inform him that he must present "new and material" evidence to successfully reopen his claim for benefits, but did not appropriately state the grounds for the last final denial.  The letter states that the claim "was previously denied because there was no evidence [this condition] occurred in service."  The Board finds that this statement is overly broad and did not properly inform the Veteran of the evidence needed to substantiate his claim.  Specifically, the July 2005 decision states that the Veteran's claim was denied because it could not be determined that the Veteran's low back disorder had its onset during a period of "active National Guard periods", i.e., ACDUTRA or INACDUTRA.  Upon remand, the Veteran should be provided with VCAA notice outlining all required elements as discussed in Kent, and should be specifically informed that he must submit evidence that his low back disorder had its onset during a period of ACDUTRA or INACDUTRA.  

In July 2005, the agency of original jurisdiction (AOJ) sought information from the Veteran's unit regarding the periods of time during which the Veteran was serving active duty, ACDUTRA, or INACDUTRA.  The AOJ was advised that the unit had no records of the Veteran serving these periods; however, this information appears inaccurate because the Veteran has since submitted copies of orders to ACDUTRA and INACDUTRA.  Upon remand, a renewed request for this information should be sent to the Veteran's National Guard unit.  See 38 C.F.R. § 3.159(c)(3).  

The Veteran's service treatment records also contain an October 1997 letter from a private physician, Dr. R.J.M., indicating that he had treated the Veteran for a low back disorder for some time.  There is no indication that the AOJ sought Dr. M.'s records.  

The Veteran also testified during his DRO hearing that he had been treated for anxiety and hypertension at Cox-Monett Hospital in Monett, Missouri, after an altercation with members of his Guard unit concerning his ability to perform his duties.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran contends that his hypertension and acquired psychiatric disorder are related to his National Guard service.  A review of his service treatment records (STRs) reveals multiple references to high blood pressure readings.  In December 2004, a private practitioner diagnosed the Veteran with "elevated blood pressure without diagnosis of hypertension"; however, he prescribed blood pressure medication to the Veteran.  The clinical note also reflects a report of "stress" as a result of family and work issues.  The Veteran was prescribed anti-depressant medication.   However, there is no suggestion from the records when hypertension or an acquired psychiatric disorder were first diagnosed, or whether they had their onset during a period of ACDUTRA.  The Board also notes that the Veteran reported "nervousness for the last few years" on his Report of Medical History in April 1968.  On remand, the Veteran should be asked to provide a statement indicating when he was first diagnosed with hypertension and an acquired psychiatric disorder, and provide the names of any medical professionals who have treated him for those disorders whose records have not already been associated with the claims folder.  

The Board further finds that the Veteran should be scheduled for VA medical examinations to determine the etiology of his hypertension and acquired psychiatric disorder.  Opinions should be solicited from the examiners as to whether it is as likely as not that any current hypertension or acquired psychiatric disorder had its onset during, or can be attributed to, any qualifying periods of service, or whether it is more likely attributable to other causes or had its onset during other time periods.  

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the evidence and information necessary to establish the underlying claim for entitlement to service connection for a low back disability and the evidence and information necessary to substantiate the element of service connection that was the basis for the July 2005 denial of service connection; specifically, that the Veteran must show that his low back disability is linked to a period of active duty, ACDUTRA or INACDUTRA.  See Kent, 20 Vet. App. at 1.  The Veteran and his representative should be given a reasonable opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file. 

2.  Contact the Veteran's Army National Guard unit and request that it provide, to the extent available, the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA. 

3.  After obtaining any necessary authorization from the Veteran, contact Dr. R.J.M. and request that all records of the Veteran's treatment for a low back disability be provided for inclusion with the claims folder.  If such records are unavailable or do not exist, a negative response should be obtained and Veteran should be given the opportunity to obtain those records.

4.  After obtaining any necessary authorization from the Veteran, contact Cox-Monett Hospital in Monett, Missouri, and request that all records of the Veteran's treatment at that facility for hypertension and/or an acquired psychiatric disorder be provided for inclusion with the claims folder.  If such records are unavailable or do not exist, a negative response should be obtained and Veteran should be given the opportunity to obtain those records.

5.  Request that the Veteran provide a statement indicating the approximate date when hypertension and an acquired psychiatric disorder were first diagnosed, and provide the names of any providers who treated him for those disorders.  After obtaining any necessary authorization from the Veteran, contact any identified treatment providers and request that all records of the Veteran's treatment be provided for inclusion with the claims folder.  If such records are unavailable or do not exist, a negative response should be obtained and Veteran should be given the opportunity to obtain those records.

6.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, schedule a VA examination to determine the etiology of the Veteran's hypertension.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the appellant.  (The exact dates of service, including ACDUTRA should be pointed out to the examiner.)  Based on the review of the evidence and the physical examination, the examiner should render an opinion as to whether the appellant has hypertension and, if so, whether it is as likely as not (probability of 50 percent or greater) that such disease had its onset during, or is otherwise traceable to, any of the Veteran's periods of active duty or ACDUTRA, including any episode of heat stroke or exhaustion, or whether it is more likely attributable to other causes or had its onset during other time periods.   All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  Schedule a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the appellant.  (The exact dates of active duty and ACDUTRA should be pointed out to the examiner.)  

Based on the review of the evidence and the examination, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current acquired psychiatric disorder is related to the Veteran's active military service or is traceable to any of his periods of ACDUTRA, including episodes of heat stroke or exhaustion, or whether it is more likely attributable to other causes or had its onset during other time periods.  (The examiner should specifically comment on the April 1968 report of medical history in the STRs.)  All opinions must be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)




